FILED
                           NOT FOR PUBLICATION
                                                                            MAR 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LA JOLLA SPA MD, INC.,                           No.   15-55910

              Plaintiff-Appellant,               D.C. No.
                                                 3:11-cv-02389-GPC-WVG
 v.

TRAVELERS PROPERTY CASUALTY                      MEMORANDUM*
COMPANY OF AMERICA,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                       Argued and Submitted March 8, 2017
                              Pasadena, California

Before: PREGERSON, PAEZ, and CHRISTEN, Circuit Judges.

      Plaintiff-Appellant La Jolla Spa MD, Inc. appeals the district court’s order

denying its motion for a new trial. We have jurisdiction under 28 U.S.C. § 1291.

“We review a district court’s denial of a motion for a new trial under Federal

Rule of Civil Procedure 59(a) for an abuse of discretion.” Molski v. M.J. Cable,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Inc., 481 F.3d 724, 728 (9th Cir. 2007). “For us to reverse a decision as an abuse

of discretion, we must have a definite and firm conviction that the district court

committed a clear error of judgment in the conclusion it reached.” Grand Canyon

Skywalk Dev., LLC v. ‘Sa’Nyu Wa Inc., 715 F.3d 1196, 1202 (9th Cir. 2013)

(citation omitted). In California, “[w]hether the written contract is reasonably

susceptible of a proffered meaning is a matter of law that is reviewed de novo.”

Brinderson-Newberg Joint Venture v. Pac. Erectors, Inc., 971 F.2d 272, 277 (9th

Cir. 1992). We affirm the district court’s rulings.

      1.     The district court did not abuse its discretion by denying the motion

for a new trial based on its evidentiary rulings. First, the district court did not err

by admitting emails exchanged by the divorce attorneys for Dianne York and

Mitchel Goldman. York’s and Goldman’s marital settlement agreement was

ambiguous and reasonably susceptible to the meaning proffered by Defendant-

Appellee Travelers Property Casualty Company of America, and the emails were

relevant to prove that meaning. See Winet v. Price, 6 Cal. Rptr. 2d 554, 557 (Ct.

App. 1992) (“If in light of the extrinsic evidence the court decides the language is

‘reasonably susceptible’ to the interpretation urged, the extrinsic evidence is then

admitted to aid in the second step—interpreting the contract.”); see also Muller v.

Auto. Club of S. Cal., 71 Cal. Rptr. 2d 573, 581 (Ct. App. 1998) (concluding that


                                            2
the word “includes” may be expansive or limiting), disapproved of on other

grounds by Colmenares v. Braemar Country Club, Inc., 63 P.3d 220 (Cal. 2003).

      Second, even if the district court erred by allowing Goldman to testify about

his subjective interpretation of the marital settlement agreement, any error was not

substantially prejudicial, because: (1) La Jolla Spa included a discussion of York’s

subjective interpretation of the marital settlement agreement in its opening

statement; (2) York testified to her own subjective interpretation; and (3) the

district court properly admitted the divorce attorneys’ emails as well as evidence of

York’s and Goldman’s post-settlement conduct. See Ruvalcaba v. City of Los

Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995) (“A new trial is only warranted when

an erroneous evidentiary ruling substantially prejudiced a party.” (internal

quotation marks and citation omitted)).

      2.     The district court did not abuse its discretion by denying the motion

for a new trial based on the clear weight of the evidence. There was evidence

supporting the jury’s verdict that La Jolla Spa did not establish that it sustained a

covered loss. See Molski, 481 F.3d at 729 (“The district court’s denial of the

motion for a new trial is reversible only if the record contains no evidence in

support of the verdict . . . . Because determining the clear weight of the evidence is




                                           3
a fact-specific endeavor, appeals courts are reluctant to second-guess district

courts’ conclusions.” (internal quotation marks and citation omitted)).

      AFFIRMED.




                                          4